 1   CHRISTINE D. CALARESO (SBN 222306)
     ccalareso@cmbg3.com
 2   W. JOSEPH GUNTER (SBN 170810)
     jgunter@cmbg3.com
 3   GILLIAM F. STEWART (SBN 260070)
     gstewart@cmbg3.com
 4   CMBG3 LAW LLC
     100 Spectrum Center Drive, Suite 820
 5   Irvine, California 92618
     Telephone: (949) 467-9500
 6   Facsimile: (949) 377-3355
 7 Attorneys for Defendant DEZURIK, INC.,
 8 erroneously sued as DEZURIK, INC.,
   individually and successor-in-interest to
 9
   COPES-VULCAN, INC.
10
                     IN THE UNITED STATES DISTRICT COURT
11

12         IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   In Re Toy Asbestos Litigation,   Case No. 4:19-cv-00325-HSG
15                                    Judge: Honorable Haywood S. Gilliam, Jr.
                 Plaintiffs,
16
                v.                    ORDER GRANTING DEZURIK,
17                                    INC., ERRONEOUSLY SUED AS
18   HONEYWELL                        DEZURIK, INC., INDIVIDUALLY
     INTERNATIONAL, INC., f/k/a       AND SUCCESSOR-IN-INTEREST
19                                    TO COPES-VULCAN, INC.’S
     ALLIED-PRODUCTS
20   LIABILITY SIGNAL, INC., et       DISMISSAL WITHOUT
     al.                              PREJUDICE
21

22                   Defendants.
23

24

25
     ///
26
     ///
27   ///
28   ///
                                          1
                                               ORDER GRANTING DISMISSAL
 1         PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiffs
 2   AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H.
 3   TOY, SR., deceased, THOMAS H. TOY, JR., individually and as legal heir to
 4   THOMAS H. TOY, SR., deceased, (“Plaintiffs”) action is dismissed without
 5   prejudice as to Defendant DEZURIK, INC., ERRONEOUSLY SUED AS
 6   DEZURIK, INC., INDIVIDUALLY AND SUCCESSOR-IN-INTEREST TO
 7   COPES-VULCAN, INC. only, each party to bear its own fees and costs, pursuant
 8   to Rule 41 of the Federal Rules of Civil Procedure.
 9

10   Date: January 24, 2020          DEAN OMAR BRANHAM SHIRLEY, LLP
11

12

13                                    / s / Benjamin H. Adams
14                                   JESSICA M. DEAN
                                     BENJAMIN H. ADAMS
15                                   ATTORNEYS FOR PLAINTIFFS
16

17
     Date: January 24, 2020          CMBG3 LAW LLC
18

19
                                     /s/ Christine D. Calareso
20                                   GILLIAM F. STEWART (SBN 260070)
                                     CHRISTINE D. CALARESO (SBN 222306)
21                                   ATTORNEYS FOR DEFENDANT
22                                   DEZURIK, INC., erroneously sued as DEZURIK,
                                     INC., individually and successor-in-interest to
23                                   COPES-VULCAN, INC.
24

25   Date: January 28, 2020                        _______________
                                     Haywood S. Gilliam, Jr.
26                                   United States District Court Judge
27

28
                                              2
                                                   ORDER GRANTING DISMISSAL
